UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7574



EMORY G. SNELL, JR.,

                                              Plaintiff - Appellant,

          versus


LESTER RICH, Special Agent of the Bureau of
Alcohol, Tobacco & Firearms, Charleston Divi-
sion, and others as yet unknown,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Falcon B. Hawkins, Chief District
Judge. (CA-96-3422-5-11JI)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emory G. Snell, Jr., Appellant Pro Se. Joseph Parkwood Griffith,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emory G. Snell, Jr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.*

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court.    See Snell v. Rich, No. CA-96-3422-5-11JI (D.S.C.

Sept. 30, 1998).    We deny Snell’s four motions for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The district court properly construed Snell’s complaint as
one filed under Bivens v. Six Unknown Named Agents of Federal
Bureau of Narcotics, 403 U.S. 388 (1971).


                                  2